DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:   In line 1, please replace “having the” with “represented by”.  

Claim 1 is objected to because of the following informalities:   In line 8, delete “or mixtures thereof”.  

Claim 3 is objected to because of the following informalities:   In line 1, please replace “having the” with “represented by”.  

Claim 3 is objected to because of the following informalities:   In line 9, please replace “trivinylcyclochexane” with “trivinylcyclohexane”.  

Claim 3 is objected to because of the following informalities:   In line 10, delete “final”.  

Claim 3 is objected to because of the following informalities:   In line 11, please replace “having the” with “represented by”.  

Claim 6 is objected to because of the following informalities:   In line 4, please replace “the reaction” with “a reaction”.  

Claim 7 is objected to because of the following informalities:   In line 4, please replace “the reaction” with “a reaction”.  

Claim 7 is objected to because of the following informalities:   In line 7, please replace “the same” with “a same”.  

Claim 9 is objected to because of the following informalities:   In line 1, please replace “the reaction” with “a reaction”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim defines organometallic compound comprises a trivalent metal, a divalent metal, or a mixture of a trivalent metal and a divalent metal. Independent claim 3, from which claim depends, limits MA to Al, B, or Ga, and MB to Zn or Mg.  Therefore, claim drawn to trivalent metal, such as Y or Nd, or a divalent metal, such as Fe or Cu, is broader in scope than permissible embodiments of MA and MB.  Accordingly, claim 4 is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 16 of copending Application No. 16/959,061.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claim is drawn to substantially the same compounds corresponding formula (I) and formula (II) wherein MA is aluminum and substantially the same polymerization process comprising contacting olefin monomer with a catalyst composition containing catalyst precursor, co-catalyst, and said compounds.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Subject of claims 1-3 and 5-10 are patentably distinct over the closest references:  Sun et al. (US 10,723,816), Arriola et al. (US 8,501,885), and Mako et al. (J.Am.Chem.Soc. 2013, 135, 8177-8180).  Prior art relates to preparation of chain shuttling agents.  None of these references teaches claimed composition represented by formula (I) or formula (II).  For purposes of filling out PTO-892, status of claims 5, 8, and 10 are labeled “objected to”.



   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
February 11, 2021